



EMPLOYMENT AGREEMENT

     This Employment Agreement (the “Agreement”), is made and entered into this
27th day of June, 2000, by and between Credit Management Solutions, Inc., a
Delaware corporation with principal offices located at 135 National Business
Parkway, Annapolis Junction, Maryland 20701 (the “Company”), and Miles Grody
(the “Executive”).

WITNESSETH

     WHEREAS, the Company has a need for the Executive’s personal services in an
executive capacity; and

     WHEREAS, the Executive possesses the necessary strategic, financial,
planning, operational and managerial skills necessary to fulfill those needs;
and

     WHEREAS, the Executive and the Company desire to enter into a formal
Employment Agreement to fully recognize the contributions of the Executive to
the Company and to assure continuous harmonious performance of the affairs of
the Company.

     NOW, THEREFORE, in consideration of the mutual promises, terms, provisions,
and conditions contained herein, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following capitalized terms
shall have the following meanings:

     a. “Affiliate” means any person or entity (i) that directly or indirectly
owns more than fifty percent (50%) of the Voting Stock (as defined below) of the
Company, or (ii) more than fifty percent (50%) of the Voting Stock of which is
directly or indirectly owned by the Company, or (iii) more than fifty percent
(50%) of the Voting Stock of which is directly or indirectly owned by another
person or entity that directly or indirectly owns more than fifty percent (50%)
of the Voting Stock of the Company.

     b. “Change of Control” of a company means the occurrence of any of the
following:


       (i) any “person,” as such term is currently used in Section 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner,” as such term is
currently used in Rule 13d-3 promulgated under that Act of fifty percent (50%)
or more of the Voting Stock of the company;


       (ii) a majority of the Board of Directors of the company consists of
individuals other than Incumbent Directors, which term means the members of the
Board on the date hereof; provided that any individual becoming a director
subsequent to such date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director;


--------------------------------------------------------------------------------

       (iii) the Board of Directors of the company adopts any plan of
liquidation providing for the distribution of all or substantially all of the
company’s assets;


       (iv) all or substantially all of the assets or business of the company
are disposed of in any one or more transactions pursuant to a merger,
consolidation or other transaction (unless the shareholders of the company
immediately prior to such merger, consolidation or other transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the company, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the company); provided, however, that this subsection (iv) shall not
apply in the event of a merger or consolidation of the Company with an
Affiliate; or


       (v) the company combines with another company and is the surviving
corporation but, immediately after the combination, the shareholders of the
company immediately prior to the combination hold, directly or indirectly, fifty
percent (50%) or less of the Voting Stock of the combined company, (there being
excluded from the number of shares held by such shareholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for securities of such other company); provided,
however, that this subsection (v) shall not apply in the event of a combination
of the Company with an Affiliate.





     c. “Good Reason” means any of the following events:


       (i) a reduction in annual Salary (as defined below);


       (ii) a failure by the Company, or Affiliate by which the Executive is
employed, to provide fringe benefits comparable to those offered to the
Executive’s peer executives;


       (iii) the failure of the Company, or Affiliate by which the Executive is
employed, to obtain by operation of law or otherwise the assumption of its
obligations to perform this Agreement from any successor to all or substantially
all of the assets of the Company or such Affiliate; or


       (iv) a relocation of the Executive’s worksite to a location which
increases the distance from the Executive’s home to his worksite by more than
fifty (50) miles.


      “Good Reason Upon Change In Control” means any of the following events
provided the event occurs either (i) less than eighteen (18) months after a
Change in Control of the Company, or an Affiliate if the Executive is employed
at that time by such Affiliate or the Company, or (ii) during the one-hundred
and eighty (180) day or shorter time period between (x) the execution by Company
(or such Affiliate) and a third party of a letter of intent or term sheet
reflecting the terms of such Change in Control, or receipt by the Company (or
such Affiliate) of a written offer from a third party reflecting such Change in
Control, and (y) the effective date of such Change in Control:

--------------------------------------------------------------------------------

  (A) any of the events which constitute Good Reason under Section 1(c) above;


  (B) a material diminution in the Executive’s duties or responsibilities;
provided that a diminution shall not be deemed to have occurred solely because
that Executive no longer has duties and responsibilities for a particular
Affiliate as long as the Executive continues to have the same level, type and
scope of duties and responsibilities as he had prior to the Change in Control;
or


  (C) the assignment to the Executive of duties that materially impair his
ability to perform the duties normally assigned to a person of his title and
position at a corporation of the size and nature of the Company or Affiliate by
which the Executive is employed (as applicable).


     e. “Voting Stock” means the issued and outstanding capital stock or other
securities of any class or classes having general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation.

     f. “Termination Without Cause Upon Change in Control” means termination of
the Executive’s employment without “Cause” (as defined in Section 5(a) below)
either (i) less than eighteen (18) months after a Change in Control of the
Company , or an Affiliate if the Executive is employed at that time by such
Affiliate or the Company, or (ii) during the one-hundred and eighty (180) day or
shorter time period between (x) the execution by Company (or such Affiliate) and
a third party of a letter of intent or term sheet reflecting the terms of such
Change in Control, or receipt by the Company (or such Affiliate) of a written
offer from a third party reflecting such Change in Control, and (y) the
effective date of such Change in Control.

2. Position.

     The Company hereby agrees to continue to employ the Executive to serve in
the role of President and Chief Executive Officer of CMSI Systems, Inc. The
Company reserves the right to change the Executive’s title, duties and/or
responsibilities, and to reassign the Executive to or from any Affiliate. The
Executive accepts such employment upon the terms and conditions set forth
herein, and further agrees to perform to the best of his abilities the duties
generally associated with his position, as well as such other duties as may be
reasonably assigned by the Board of Directors of the Company (the “Board”), the
Chief Executive Officer or President of the Company, and, if the Executive is
employed by an Affiliate, the Chief Executive Officer, President or Board of
Directors of such Affiliate. The Executive shall perform his duties diligently
and faithfully and shall devote his full business time and attention to such
duties. Each party’s rights and obligations under this Section 2 are subject to
Section 5 below.

3. Term of Employment and Renewal.

     The term of the Executive’s employment under this Agreement (the “Term”)
will commence on the date of this Agreement (the “Effective Date”) and continue
until terminated in accordance with Section 5 below.

--------------------------------------------------------------------------------




4. Compensation and Benefits.

     (a) Salary. Commencing on the Effective Date, the Company agrees to pay the
Executive a base salary at an annual rate of one hundred and seventy-five
thousand Dollars ($175,000), payable in such installments as is the policy of
the Company (the “Salary”), but no less frequently than monthly. Thereafter, the
Company shall evaluate the Executive’s Salary from time to time and make
adjustments, in its discretion, subject to the rights and obligations set forth
in Section 5 below.

     (b) Bonus. In its sole discretion, the Company may make the Executive
eligible to receive bonuses based on criteria to be determined by the Company
and issued to the Executive in writing, in which event the Executive shall be
entitled to receive such bonuses in accordance with such criteria.

     (c) Benefits. The Executive shall be entitled to participate in all
employee benefit plans which the Company provides or may establish from time to
time for the benefit of its employees, including, without limitation, group
life, medical, surgical, dental and other health insurance, short and long-term
disability, deferred compensation, profit-sharing and similar plans. The
Executive shall also be entitled to one hundred eighty four (184) hours of paid
leave per year of employment, plus sick leave in accordance with standard
Company policy. Two-thirds of any unused portion of such paid leave shall be
considered to be vacation and, therefore, shall be paid to the Executive upon
his cessation of employment with the Company. The Company will provide term life
insurance for the Executive with benefits equal to his annual Salary, up to a
maximum of four hundred thousand dollars ($400,000). The Company may also
purchase one or more “key man” insurance policies on the Executive’s life, each
of which will be payable to and owned by the Company. The Company, in its sole
discretion, may select the amount and type of key man life insurance purchased,
and the Executive will have no interest in any such policy. The Executive will
cooperate with the Company in securing this key man insurance, by submitting to
all required medical examinations, supplying all information and executing all
documents required in order for the Company to secure the insurance.

     (d) Stock Options. In the sole discretion of the Board, the Company may
from time to time issue the Executive stock option grants under the Company’s
stock option plan and a stock option agreement, in which event the Executive
shall be entitled to such options in accordance with such plan and agreement(s),
subject however to the provisions of this Agreement regarding stock options.

     (e) Expenses. The Company shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred by the Executive during the
Term in performing services hereunder, provided that the Executive properly
accounts for such expenses in accordance with the Company’s policies. The
Company shall pay the Executive an automobile allowance of no less than five
hundred dollars ($500) per month through normal payroll procedures, and such
allowance shall be reported as income on the Executive’s year-end W-2 form. The
Executive shall be responsible for submitting automobile expense reimbursement
requests to the extent he wishes to convert any portion of the allowance to an
expense reimbursement. The Company shall reimburse the Executive for cellular
telephone expenses associated with business use.

--------------------------------------------------------------------------------




5. Termination and Severance; Certain Events.

     (a) Termination by the Company for Cause. Notwithstanding anything to the
contrary in this Agreement, the Company may terminate the Executive’s employment
for Cause at any time, upon written notice to the Executive setting forth in
reasonable detail the nature of such Cause. For purposes of this Agreement,
“Cause” is defined as (i) the Executive’s continued failure to perform his
duties (other than due to physical incapacity or illness) after thirty (30)
days’ written notice and opportunity to cure; (ii) the Executive’s conviction of
any felony; (iii) the Executive’s material misrepresentation of his professional
qualifications; (iv) willful or reckless conduct by the Executive injurious to
the Company or any Affiliate; or (v) the Executive’s commission of fraud or
malfeasance. Upon the termination for Cause of the Executive’s employment, the
Company and its Affiliates shall have no further obligation or liability to the
Executive other than for Salary earned prior to the date of termination and any
accrued but unused vacation.

     (b) Termination by the Company Without Cause. Notwithstanding anything to
the contrary in this Agreement, the Executive’s employment hereunder may be
terminated at any time without Cause by the Company upon fourteen (14) days’
written notice to the Executive, provided, however, that if the Company
terminates the Executive’s employment without Cause the Company shall (i) pay
the Executive on the effective date of termination all earned and unpaid Salary,
earned and unpaid bonuses, and accrued and unused vacation; (ii) continue to pay
the Executive the Salary and shall provide medical, life and disability
coverage, under the same conditions as exist at the time of termination, for a
six (6) month period beginning on the effective date of the termination; and
(iii) notwithstanding anything to the contrary in any stock option agreement,
any unvested stock options granted to the Executive shall accelerate and vest in
full on the effective date of termination, and the Executive may exercise such
options at any time up to two-hundred and seventy (270) days after the effective
date of termination of his employment. As a condition of receiving such benefits
pursuant to this Agreement, the Executive shall execute and deliver to the
Company prior to his receipt of such benefits a general release substantially in
the form attached hereto as Exhibit A, provided the Company executes such
release and delivers an executed counterpart to the Executive. Notwithstanding
anything to the contrary in this Section 5(b), if the termination constitutes a
Termination Without Cause Upon Change in Control, then the Executive shall
receive the benefits set forth in Section 5(d) below rather than as set forth in
this Section 5(b).

     (c) Termination by the Executive. Notwithstanding anything to the contrary
in this Agreement, the Executive may terminate his employment hereunder upon
thirty (30) days written notice to the Company provided that the Company may pay
the Executive his Salary in lieu of any portion of such notice period. The
Executive may also terminate his employment hereunder after giving the Company
written notice no more than thirty (30) days after the occurrence of an event
which constitutes Good Reason, in which event the Company shall (i) pay the
Executive on the effective date of termination all earned and unpaid Salary,
earned and unpaid bonuses, and accrued and unused vacation; (ii) continue to pay
the Executive the Salary and shall provide medical, life and disability
coverage, under the same conditions as exist at the time of termination, for a
six (6) month period beginning on the effective date of the termination,
provided the Company executes such release and delivers an executed counterpart
to the Executive; and (iii) notwithstanding anything to the contrary in any
stock option agreement, any unvested stock options granted to the Executive
shall accelerate and vest in full on the effective date of termination, and the
Executive may exercise such options at any time up to two-hundred and seventy
(270) days after the effective date of termination of his employment. As a
condition of receiving such benefits pursuant to this Agreement, the Executive
shall execute and deliver to the Company prior to his receipt of such benefits a
general release substantially in the form attached hereto as Exhibit A, provided
the Company shall execute such release and deliver an executed counterpart to
the Executive. Notwithstanding anything to the contrary in this Section 5(c), if
the Executive terminates his employment for Good Reason Upon Change in Control,
then the Executive shall receive the benefits set forth in Section 5(d) below
rather than as set forth in this Section 5(c).

--------------------------------------------------------------------------------




     (d) Termination By Company or Executive After Change in Control.
Notwithstanding anything to the contrary in this Agreement, in the event of a
Termination Without Cause Upon Change in Control, or termination by the
Executive for Good Reason Upon Change in Control, the Company shall provide the
Executive the following benefits: (i) all earned and unpaid Salary and bonuses;
(ii) all accrued and unused vacation; (iii) a lump sum payment equal to 2.99
times the Executive’s average annual cash compensation during the previous five
(5) years (or, if the Executive has been employed by the Company for a shorter
period, then the average during such shorter period); (iv) notwithstanding
anything to the contrary in any stock option agreement, upon the Executive
acknowledging in a signed writing the surrender of all his rights to vested and
unvested stock options granted to him by the Company, a lump sum equal to the
difference between the exercise price of such stock options and the higher of
(x) the fair market value of the option shares on the effective date of the
termination, or (y) the highest effective price paid for the Company’s common
stock by any acquirer in connection with the Change in Control; (v) medical,
life and disability coverage for a period of twelve (12) months after the
effective date of the termination, or until the Executive receives comparable
coverage from another employer, whichever occurs first; and (vi) all accrued
retirement and deferred compensation plans vest in full. Items (i) through (iv)
shall be paid to the Executive within twenty (20) days after the effective date
of the termination. As a condition of receiving such benefits pursuant to this
Agreement, the Executive shall execute and deliver to the Company prior to his
receipt of such benefits a general release substantially in the form attached
hereto as Exhibit A, provided the Company shall execute such release and deliver
an executed counterpart to the Executive.

     (e) Death. In the event of the Executive’s death during the Term of this
Agreement, the Executive’s employment hereunder shall immediately and
automatically terminate, and the Company shall (i) pay the Executive’s estate or
beneficiaries within a reasonable period after the effective date of termination
all earned, unpaid Salary, all earned, unpaid bonuses and all accrued unused
vacation; and (ii) notwithstanding anything to the contrary in any stock option
agreement, any unvested stock options granted to the Executive shall accelerate
and vest in full on the effective date of termination. As a condition of
receiving such benefits pursuant to this Agreement, the recipient(s) of benefits
under this subsection shall execute and deliver to the Company prior to receipt
of such benefits a general release substantially in the form attached hereto as
Exhibit A, provided the Company shall execute such release and deliver an
executed counterpart to such recipient(s).

--------------------------------------------------------------------------------




      Disability. Notwithstanding anything to the contrary in the Agreement, the
Company may terminate the Executive’s employment hereunder, upon written notice
to the Executive, in the event that the Executive becomes disabled during the
Term through any condition of either a physical or psychological nature and, as
a result, is, with or without reasonable accommodation, unable to perform the
essential functions of the services contemplated hereunder for (a) a period of
ninety (90) consecutive days, or (b) for shorter periods aggregating one hundred
twenty (120) days during any twelve (12) month period during the Term. Any such
termination shall become effective upon mailing or hand delivery of notice that
the Company has elected its right to terminate under this subsection 5(f), and
the Company shall (i) pay the Executive on the effective date of termination all
earned, unpaid Salary; (ii) pay the Executive on the effective date of
termination all earned, unpaid bonuses; (iii) pay the Executive on the effective
date of termination all accrued unused vacation; (iv) continue to pay the
Executive the Salary and shall provide medical, life and disability coverage,
under the same conditions as exist at the time of termination, for a six (6)
month period beginning on the effective date of the termination, and (v)
notwithstanding anything to the contrary in any stock option agreement, any
unvested stock options granted to the Executive shall accelerate and vest in
full on the effective date of termination. As a condition of receiving such
benefits pursuant to this Agreement, the Executive shall execute and deliver to
the Company prior to his receipt of such benefits a general release
substantially in the form attached hereto as Exhibit A, provided the Company
shall execute such release and deliver an executed counterpart to the Executive.

     (f) Certain Events. Notwithstanding anything to the contrary in any stock
option plan or agreement, in the event of a Change in Control of the Company, or
Affiliate by which the Executive is employed, all unvested stock options in the
Company granted to the Executive shall accelerate and vest in full upon the
Change in Control. As a condition of the foregoing benefit, the Executive agrees
that, if so requested by the Company, or such Affiliate, prior to the Change in
Control, he shall continue to be employed by the Company or such Affiliate for a
period of one (1) year, subject to all of the other terms and conditions of this
Agreement, and if he fails to satisfy such obligation he shall pay to the
Company as liquidated damages a sum equal to the difference between the exercise
price of such stock options and the higher of (x) the fair market value of the
option shares on the effective date of the Change in Control, or (y) the highest
effective price paid for the Company’s common stock by any acquirer in
connection with the Change in Control. As a further condition of the foregoing
benefit, the Executive shall execute and deliver to the Company prior to his
receipt of such benefit a general release of claims up to the date of the Change
in Control, substantially in the form attached hereto as Exhibit A, provided the
Company shall execute such release and deliver an executed counterpart to the
Executive.

     (g) Tax Deductability. If it is determined by the Company or the Internal
Revenue Service that any payment or benefit received or deemed received by the
Executive from the Company (pursuant to this Agreement or otherwise) is or will
become subject to any excise tax under Section 4999 of the Internal Revenue
Code, and, therefore, that the Company will not be entitled to a federal tax
deduction in connection with such payments and benefits or any portion thereof,
then such payments and/or benefits shall be reduced, in a form and amount agreed
to by the parties in good faith, in the amount necessary to allow the Company a
federal tax deduction in connection with all payments and benefits provided to
the Executive.

--------------------------------------------------------------------------------




6. Choice of Law.

     The validity, interpretation and performance of this Agreement shall be
governed by, and construed in accordance with, the internal law of Maryland,
without giving effect to conflict of law principles.

7. Miscellaneous.

     (a) Assignment; Delegation. The Executive acknowledges and agrees that the
rights and obligations of the Company under this Agreement may be assigned by
the Company to any successors in interest. The Executive further acknowledges
and agrees that the Company may delegate performance of its obligations to any
Affiliate provided that the Company shall retain liability for any breach of its
obligations under this Agreement. The Executive further acknowledges and agrees
that this Agreement is personal to the Executive and that the Executive may not
assign or delegate any rights or obligations hereunder.

     (b) Withholding. All payments required to be made by the Company to the
Executive under this Agreement shall be subject to withholding taxes, social
security and other payroll deductions in accordance with the Company’s policies
applicable to employees of the Company at the Executive’s level.

     (c) Entire Agreement. This Agreement, the Executive’s employee
nondisclosure/noncompetition agreement with the Company, and any stock option
agreement(s) between the parties, set forth the entire agreement between the
parties on the subject matter contained herein and supersede any prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment.

     (d) Amendments. Any attempted modification of this Agreement will not be
effective unless signed by an officer of the Company and the Executive.

     (e) Waiver of Breach. The Executive understands that a breach of any
provision of this Agreement may only be waived by an officer of the Company. The
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

     (f) Severability. If any provision of this Agreement should, for any
reason, be held invalid or unenforceable in any respect by a court of competent
jurisdiction, then the remainder of this Agreement, and the application of such
provision in circumstances other than those as to which it is so declared
invalid or unenforceable, shall not be affected thereby, and each such provision
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

--------------------------------------------------------------------------------




     (g) Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered (i) in hand by private messenger, or (ii) by a nationally known and
reputable overnight mail service, as follows (or to such other address as either
party shall designate by notice in writing to the other in accordance herewith):


  If to the Company:


  135 National Business Parkway
Annapolis Junction, MD 20701
Attn: CEO
With a copy to General Counsel


  If to Executive:


  __________________________


  __________________________


  __________________________


  __________________________


     (h) Survival. The Executive and the Company agree that certain provisions
of this Agreement shall survive the expiration or termination of this Agreement
and the termination of the Executive’s employment with the Company. Such
provisions shall be limited to those within this Agreement which, by their
express and implied terms, obligate either party to perform beyond the
termination of the Executive’s employment or termination of this Agreement.

     (i) Arbitration of Disputes. Any controversy or claim arising out of this
Agreement or any aspect of the Executive’s relationship with the Company
including the cessation thereof shall be resolved by arbitration in accordance
with the then existing Employment Dispute Resolution Rules of the American
Arbitration Association, in Washington, D.C., and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. The parties
shall split equally the costs of arbitration, except that each party shall pay
its own attorneys’ fees. The parties agree that the award of the arbitrator
shall be final and binding.

     (j) Rights of Other Individuals. This Agreement confers rights solely on
the Executive and the Company. This Agreement is not a benefit plan and confers
no rights on any individual or entity other than the undersigned.

     (k) Headings. The parties acknowledge that the headings in this Agreement
are for convenience of reference only and shall not control or affect the
meaning or construction of this Agreement.

--------------------------------------------------------------------------------




     (l) Advice of Counsel. The Executive and the Company hereby acknowledge
that each party has had adequate opportunity to review this Agreement, to obtain
the advice of counsel with respect to this Agreement, and to reflect upon and
consider the terms and conditions of this Agreement. The parties further
acknowledge that each party fully understands the terms of this Agreement and
has voluntarily executed this Agreement. The Company shall pay the legal fees
and costs incurred by the Executive in connection with the negotiation and
preparation of this Agreement, upon the presentation of invoices in appropriate
form.

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of
the day and year set forth below.


          EXECUTIVE CREDIT MANAGEMENT SOLUTIONS, INC.


__________________________________ By: ______________________________


Title:_____________________________


Dated:________________________, 2000 Dated:________________________, 2000


--------------------------------------------------------------------------------





EXHIBIT A


SEPARATION AGREEMENT
AND GENERAL RELEASE

     This Separation Agreement and General Release (“Agreement”) is made and
entered into this ____ day of _____, _____, by and between Credit Management
Solutions, Inc. (hereinafter the “Company” or “Employer”) and [EMPLOYEE NAME]
(“Employee”) (hereinafter collectively referred to as the “Parties”), and is
made and entered into with reference to the following facts.


RECITALS

     WHEREAS, Employee was hired by the Company on or about ________, as a
____________; and

     WHEREAS, the Company and Employee have agreed to terminate their employment
relationship effective ______, ____; and

     WHEREAS, the Parties have entered into a written employment agreement,
dated _________ (the “Employment Agreement”), under which Employee is entitled
to certain severance benefits conditioned upon his/her execution of this
Agreement; and

     WHEREAS, the Parties each desire to resolve any potential disputes which
exist or may exist arising out of Employee’s employment with the Company and/or
the termination thereof.

     NOW THEREFORE, in consideration of the covenants and promises contained
herein, the Parties hereto agree as follows:


AGREEMENT

     1. Agreement By the Employee. In exchange for the payments described in
paragraph 2 below, Employee agrees to the following:


(a) that his/her employment with the Company is terminated effective _________,
____ (hereinafter the “Termination Date”); and


(b) to be bound by the terms of this entire Agreement.


     2. Agreement By the Company. In exchange for Employee’s agreement to be
bound by the terms of this entire Agreement, including but not limited to the
Release of Claims in paragraph 3, the Company agrees to provide Employee with a
severance benefits as provided for in the Employment Agreement.

     Employee acknowledges that, absent this Agreement, s/he has no legal,
contractual or other entitlement to the consideration set forth in this
paragraph and that the amount set forth in this paragraph constitute valid and
sufficient consideration for Employee’s release of claims and other obligations
set forth herein.

--------------------------------------------------------------------------------




     3. The Company and its divisions, subsidiaries, affiliates, parents,
related entities, hereby expressly waive, release, acquit and forever discharge
Employee and his agents, attorneys, representatives, successors, heirs and
assigns (hereinafter collectively referred to as “Employee Releasees”), from any
and all claims, demands, and causes of action which Employee has or claims to
have, whether known or unknown, of whatever nature, which exist or may exist on
Employee’s behalf from the beginning of time up to and including the date of
this Agreement. As used in this paragraph 3, “claims,” “demands,” and “causes of
action” include, but are not limited to, claims based on contract, whether
express or implied, fraud, stock fraud, defamation, wrongful termination,
estoppel, equity, tort, retaliation, intellectual property, personal injury,
spoliation of evidence, emotional distress, public policy, wage and hour law,
statute or common law, claims for severance pay, claims related to stock options
and/or fringe benefits, claims for attorneys’ fees, vacation pay, debts,
accounts, compensatory damages, punitive or exemplary damages, liquidated
damages, and any and all claims arising under any federal, state, or local
statute, law, or ordinance prohibiting discrimination on account of race, color,
sex, age, religion, sexual orientation, disability or national origin, including
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964 as amended, the Americans with Disabilities Act, the
Family and Medical Leave Act or the Employee Retirement Income Security Act;
provided, however, that, this release does not include any claim, demand or
cause of action arising out of Executive’s malfeasance, fraud, embezzlement,
intentional torts, breach of his duties under his employee
nondisclosure/noncompetition agreement with the Company, violation of any other
duties with respect to confidential or proprietary information or intellectual
property (including without limitation patents, copyrights, trade secrets and
trademarks), noncompetition, nonsolicitation or loyalty, or violation of the
Company’s employee policies, including without limitation its Human Resources
and securities trading policies.

     4. Last Date of Employment. It is understood and agreed that Employee’s
last date of employment with Employer is _________, ____.

--------------------------------------------------------------------------------




     5. Receipt of Wages and Other Compensation. Employee acknowledges and
agrees that, prior to his/her execution of this Agreement, s/he has received
payment for all wages, salary, bonuses, accrued vacation, and all other
compensation owed to Employee by the Company.

     6. Company Property/Proprietary Information. Employee agrees to continue to
abide by the terms of his employee nondisclosure/noncompetition agreement with
the Company, the terms of which are incorporated herein by reference.

     7. Acceptance of Agreement/[Revocation]. This Agreement was received by
Employee on ______, ____. Employee may accept this Agreement by returning a
signed original to the Company. This Agreement shall be withdrawn if not
accepted in the above manner on or before _____.

     8. Non-Admission of Liability. The Company denies any wrongdoing whatsoever
in connection with its dealings with Employee, including but not limited to
Employee’s employment and termination. It is expressly understood and agreed
that nothing contained in this Agreement shall constitute or be treated as an
admission of any wrongdoing or liability on the part of the Company or the
Employee.

     9. No Filing of Claims. Employee represents and warrants that s/he does not
presently have on file, and further represents and warrants that s/he will not
hereafter file, any claims, charges, grievances or complaints against any of the
Releasees (defined above) in or with any administrative, state, federal or
governmental entity, agency, board or court, or before any other tribunal or
panel or arbitrators, public or private, based upon any actions or omissions by
the Releasees occurring prior to the date of this Agreement.

     10. Ownership of Claims. Employee represents and warrants that s/he is the
sole and lawful owner of all rights, title and interest in and to all released
matters, claims and demands referred to herein. Employee further represents and
warrants that there has been no assignment or other transfer of any interest in
any such matters, claims or demands which she may have against the Releasees.

     11. Confidentiality. Employee understands and agrees that this Agreement,
and the matters discussed in negotiating its terms, are entirely confidential.
It is therefore expressly understood and agreed that Employee will not reveal,
discuss, publish or in any way communicate any of the terms, amount or fact of
this Agreement to any person, organization or other entity, with the exception
of his/her immediate family members and professional representatives, unless
required by subpoena or court order. Employee further agrees that s/he will not,
at any time in the future, make any statements to any third parties that
disparage any of the Releasees personally or professionally.

     12. Tax Indemnification. It is understood and agreed that Employee is
liable for all tax obligations, if any, with respect to the settlement payments
provided for herein. Employee agrees to indemnify, defend and hold harmless
Employer from any and all taxes, assessments, penalties, loss, costs, attorneys’
fees, expenses or interest payments that Employer may at any time incur by
reason of any demand, proceeding, action or suit brought against Employer
arising out of or in any manner related to any local, state or federal taxes
allegedly due from Employee in connection with this Agreement.

     13. Maryland Law Applies. This Agreement, in all respects, shall be
interpreted, enforced and governed by and under the laws of the State of
Maryland. Any and all actions relating to this Agreement shall be filed and
maintained in the federal and/or state courts located in the State of Maryland,
and the parties consent to the jurisdiction of such courts. In any action
arising out of this Agreement, or involving claims barred by this Agreement, the
prevailing party shall be entitled to recover all costs of suit, including
reasonable attorneys’ fees.

--------------------------------------------------------------------------------




     14. Successors and Assigns. The Parties expressly understand and agree that
this Agreement, and all of its terms, shall be binding upon their
representatives, heirs, executors, administrators, successors and assigns.

     15. Consultation with Counsel. Employee acknowledges that s/he has been
advised to consult with legal counsel of her choice prior to execution and
delivery of this Agreement.

     16. Integration. Except as otherwise specifically provided for, this
Agreement constitutes an integrated, written contract, expressing the entire
agreement between the Parties with respect to the subject matter hereof. In this
regard, Employee represents and warrants that s/he is not relying on any
promises or representations which do not appear written herein. Employee further
understands and agrees that this Agreement can be amended or modified only by a
written agreement, signed by all of the Parties hereto.

     17. Counterparts. This Agreement may be executed in separate counterparts
and by facsimile, and each such counterpart shall be deemed an original with the
same effect as if all Parties had signed the same document.

     18. Headings. The headings in each paragraph herein are for convenience of
reference only and shall be of no legal effect in the interpretation of the
terms hereof.

     19. Severability. If any provision in this Agreement is held to be invalid,
the remainder of this Agreement shall not be affected by such a determination.

     20. Voluntary Agreement. EMPLOYEE UNDERSTANDS AND AGREES THAT S/HE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS AGREEMENT, AND REPRESENTS THAT
S/HE HAS ENTERED INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, WITH A FULL
UNDERSTANDING OF AND IN AGREEMENT WITH ALL OF ITS TERMS.

     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the
dates provided below.




DATED: _____________________,____ CREDIT MANAGEMENT SOLUTIONS, INC.


By: __________________________


Its: __________________________


DATED: _____________________, ____ [EMPLOYEE NAME]


__________________________
